Citation Nr: 1429738	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  08-20 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a respiratory disability, to include Chronic Obstructive Pulmonary Disease (COPD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to December 1967 and from December 1970 to March 1973.
This matter comes before the Board of Veterans' Appeals (Board) from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This matter was previously remanded by the Board in December 2011 for further evidentiary development, specifically a VA examination.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure review of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After having carefully considered the matter, the Board believes the Veteran's claim must be remanded for further procedural development.  

As noted in the Introduction, this matter was remanded in December 2011 for a new VA examination.  The examination appeared to be adequate and provided an opinion as to the nature and etiology of any currently diagnosed lung condition.  However, the Board notes that in his May 2008 Form 9 Substantive Appeal, the Veteran indicated that he had been receiving treatment for "bronchitis (COPD)" from November 1973 to December 2003.  The Veteran further stated that he had provided a proper VA Form 21-4142, Authorization to Release Information in August 2006.  The record does not indicate that these records are contained within the file or that VA took appropriate steps to attempt to obtain these records.  As a result, this matter must be remanded in order to attempt to obtain these private treatment records.


Accordingly, the case is REMANDED for the following action:

1.  Send notice to the Veteran requesting that he identify any other relevant treatment that he has received or is receiving for his lung condition on appeal, and request that he forward any additional records to VA to associate with the claims file or provide VA with authorization to obtain such records.

Specifically, request that the Veteran provide the necessary authorization to obtain the private treatment records identified in his May 2008 Form 9 Substantive Appeal, from Dr. R.B. for any lung condition from November 1973 to December 2003.

If the Veteran is receiving regular VA treatment, obtain the updated medical records and associate them with the claims file. 

2.  Upon receipt of any new records, return the claims file to the March 2012 VA examiner for a clarifying opinion.  If that examiner is not available, return it to an examiner of appropriate knowledge and expertise.  The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the opinion.  The opinion must indicate that the claims file was reviewed in conjunction with the report.  

Following a review of this remand directive, a complete review of the Veteran's claims file, including any private treatment records newly associated with the file, the examiner should provide an opinion as to whether it is at least as likely as not (that is, a 50 percent or greater probability) that the Veteran's currently diagnosed respiratory disability is associated with his military service.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

The examiner should provide a complete rationale for any opinion provided.  The examiner should specifically address any relevant private treatment records in the file. If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence, or information would be useful in rendering an opinion.

3.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any other development deemed appropriate, the RO will readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



